 



Exhibit 10(c)

Amendment to PartnerShares Stock Option Plan

Section 7.1.1 is amended in its entirety effective August 1, 2005 to read as
follows:

      7.1.1 Due to Death, Disability or Retirement. If a Participant ceases to
be an Eligible Employee by reason of the Participant’s Disability or Retirement,
the Participant’s Awards will be exercisable for such period or periods as the
Committee determines. If a Participant ceases to be an Eligible Employee by
reason of the Participant’s death, the person or persons surviving at the time
of the Participant’s death in the first of the following classes of
beneficiaries in which there is a survivor, shall be entitled to exercise the
Participant’s Awards for such period or periods as the Committee determines. If
a person in the class surviving dies before exercising the Participant’s Awards,
that person’s right to receive and exercise the Awards will lapse and the
exercise entitlement will be determined as if that person predeceased the
Participant.



  (a)   Participant’s surviving spouse.     (b)   Participant’s surviving
same-sex spouse.     (c)   Participant’s surviving domestic partner.     (d)  
Equally to the Participant’s children, except that if any of the Participant’s
children predecease the Participant but leave descendants surviving, such
descendants shall take by right of representation the share their parent would
have taken if living.     (e)   Participant’s surviving parents equally.     (f)
  Participant’s surviving brothers and sisters equally.     (g)   Participant’s
estate.

For all purposes under this Plan, the following terms have the meanings assigned
to them below:



  (1)   The term “spouse” means a person of the opposite gender from the
Participant who is legally married to the Participant at the relevant time under
the laws of the state in which they reside and who satisfies the requirements
under 1 U.S. Code Section 7 for being treated as a spouse for purposes of
federal law.     (2)   The term “same-sex spouse” means a person of the same
gender as the Participant who at the relevant time either (i) is recognized as
being legally married to the Participant under the laws of the state or country
in which the relationship was created, or (ii) is a person who has joined

 



--------------------------------------------------------------------------------



 





      with the Participant in a civil union that is recognized as creating some
or all of the rights of marriage under the laws of the state or country in which
the relationship was created.



  (3)   The term “domestic partner” means a person who is not the spouse or
same-sex spouse of the Participant as defined in subsections (1) and (2) above,
but who at the relevant time is the Participant’s significant other (together
referred to as “partners”) with whom the Participant lives and shares financial
responsibility. A domestic partner may be the same gender or opposite gender. A
person will be considered a domestic partner of the Participant if the
Participant or other person can provide a domestic partnership certificate to
the Company from a city, county or state which offers the ability to register a
domestic partnership. If the Participant and domestic partner reside in an area
where such a certificate is not available, a person will not be considered a
domestic partner unless the Participant and/or domestic partner provides
sufficient evidence to the Company that all of the following requirements are
satisfied:



  (a)   The partners have had a single, dedicated relationship for at least six
months and intend to remain in the relationship indefinitely.     (b)   The
partners share the same permanent residence and have done so for at least six
months.     (c)   The partners are not related by blood or a degree of closeness
which would prohibit marriage under the law of the state in which they reside.  
  (d)   Neither partner is married to another person under either statutory or
common law, and neither has a same-sex spouse or is a member of another domestic
partnership.     (e)   Each partner is mentally competent to consent or
contract.     (f)   Both partners are at least 18 years of age.     (g)   The
partners are financially interdependent, are jointly responsible for each
other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:



  (1)   Joint ownership of real property or a common leasehold interest in real
property.     (2)   Common ownership of an automobile.     (3)   Joint bank or
credit accounts.

- 2 -



--------------------------------------------------------------------------------



 





  (4)   A will which designates the other as primary beneficiary.     (5)   A
beneficiary designation form for a retirement plan or life insurance policy
signed and completed to the effect that one partner is a beneficiary of the
other.     (6)   Designation of one partner as holding power of attorney for
health care needs of the other.

- 3 -